PER CURIAM.
We affirm in open court Judge Fein-berg’s denial of plaintiff’s motion, F.R. Civ.Proc. 60(b), to set aside a verdict for defendant in a seaman’s action, on the ground that a juror allegedly failed to disclose a fact relating to his employment which made him incapable of being a disinterested juror. There was no reason why the juror should have supposed his employment so disqualified him; if plaintiff’s trial counsel desired further information concerning this, it was for him to obtain it on the voir dire.